DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, & 4 have been amended and examined as such.
Claims 6-8 have been added and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya (US 6,402,292 B1) in view of SUGAHARA et al. (US 2012/0249670 A1).
As related to independent claim 1, Ninomiya teaches a liquid discharge apparatus (Ninomiya – Column 5, Lines 25-30 and Figure 1, shown below) comprising: a liquid discharge head configured to discharge a liquid to a medium (Ninomiya – Column 5, Lines 55-65 and Figure 1, shown below); a heater configured to heat the liquid in the liquid discharge head (Ninomiya – Column 9, Lines 5-38); and circuitry configured to: cause the heater to heat the liquid in the liquid discharge head; cause the liquid discharge head to discharge the liquid being heated by the heater to the medium as a discharge operation (Ninomiya – Column 9, Lines 5-38 and Figure 2, shown below); cause the liquid discharge head to discharge the liquid being heated by the heater to a portion other than the medium as a dummy discharge operation [i.e. preliminary discharge] after the discharge operation (Ninomiya – Column 3, Lines 24-58 and Figure 2, shown below); and cause the heater to stop heating the liquid in the liquid discharge head after the dummy discharge operation (Ninomiya – Column 3, Lines 24-58; Column 4, Lines 1-35; and Figures 2 & 6, shown below).

    PNG
    media_image1.png
    351
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    624
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    427
    588
    media_image3.png
    Greyscale


Continuing with claim 1, Ninomiya does not specifically teach an actuator for discharging the liquid separate from the heater or the term dummy discharge.  However, one of ordinary skill in the art would recognize the term dummy discharge to be interchangeable with preliminary discharge, a discharge performed that does not contribute to the printed image (Ninomiya – Column 3, Lines 25-33).  Meanwhile, SUGAHARA et al. teaches a liquid discharge apparatus which an actuator configured to discharge a liquid to a medium [i.e. piezoelectric actuator] (SUGAHARA et al. – Page 3, Paragraph 39 and Figure 4, Reference #31, shown below) and also teaches a heater configured to heat the liquid in the liquid discharge head (SUGAHARA et al. – Page 1, Paragraph 13 and Page 5, Paragraph 63) and a controller to cause causes a dummy 


    PNG
    media_image4.png
    426
    513
    media_image4.png
    Greyscale
	

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to recognize the term dummy discharge to be interchangeable with the terms purge and/or preliminary discharge as they are terms in common use for ejecting liquid from a head when attempting to clean the head (Ninomiya – Column 3, Lines 24-34 and SUGAHARA et al. – Page 5, Paragraph 65 – Page 6, Paragraph 66) while using a piezoelectric actuator in conjunction with a separate heating mechanism in an effort to conserve energy during the purging operation and individually heat only the nozzle that is defective or used to complete the purge discharge (SUGAHARA et al. – Page 5, Paragraph 63 and Paragraph 65 – Page 6, Paragraph 66 and Page 6, Paragraphs 70-71).

As related to dependent claim 2, the combination of Ninomiya and SUGAHARA et al. remains as applied above and continues to teach the portion is a dummy discharge receptacle to receive the liquid discharged by the dummy discharge operation (Ninomiya – Page 7, Paragraph 97 and SUGAHARA et al. – Page 4, Paragraph 53).
As related to dependent claim 3, the combination of Ninomiya and SUGAHARA et al. remains as applied above and continues to teach the circuitry is further configured 


    PNG
    media_image5.png
    342
    534
    media_image5.png
    Greyscale


As related to dependent claim 4, the combination of Ninomiya and SUGAHARA et al. remains as applied above and continues to teach wherein the circuitry is further configured to: perform the discharge operation; perform the dummy discharge operation after the discharge operation as a first dummy discharge operation; wait for a predetermined time while heating the liquid in the liquid discharge head by the heater 
As related to further dependent claim 5, the combination of Ninomiya and Konno remains as applied above and continues to teach an amount of the liquid discharged by the first dummy discharge operation is smaller than an amount of the liquid discharged by the second dummy discharge operation (Ninomiya – Column 9, Line 16 – Column 10, Line 13 and Figures 2 & 6, both shown above and SUGAHARA et al. – Page 5, Paragraphs 56-63 and Page 6, Paragraphs 66-73).
As related to dependent claim 6, the combination of Ninomiya and SUGAHARA et al. remains as applied above and continues to teach the circuitry is further configured to, in response to an image forming operation ending, wait for a predetermined amount of time, and then (1) perform the dummy discharge operation, (2) perform a capping operation to cap the liquid discharge head, and (3) turn off the heater (SUGAHARA et al. – Page 4, Paragraphs 53-55; Page 5, Paragraphs 56-63; Page 6, Paragraphs 66-73; and Figure 9 shown above).
As related to dependent claim 7, the combination of Ninomiya and SUGAHARA et al. remains as applied above and continues to teach the circuitry is further configured to, when the heater is turned off and no print instruction is received for a predetermined period of time while the heater is turned off, turn on the heater (SUGAHARA et al. – 
As related to further dependent claim 8, the combination of Ninomiya and SUGAHARA et al. remains as applied above and continues to teach the circuitry is further configured to, after the heater is turned from off to on, perform the dummy discharge operation m response to determining that the temperature of the liquid discharge head is above a predetermined temperature (SUGAHARA et al. – Page 4, Paragraphs 53-55; Page 5, Paragraphs 56-63; Page 6, Paragraphs 66-73; and Figure 9, shown above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moscato et al. (US 2017/0253046 A1) teaches a liquid discharge apparatus with both an actuator and a heater configured to heat the liquid in a liquid discharge head.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853